DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 October 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-9, 13-16, 18-22, 24-25 and 32-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the exhaled air collector" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  The term also appears in lines 2, 3 and 4 of claim 5; line 3 of claim 6; lines 2-3 of claim 7; lines 1-2 of claim 13; twice in line 3 of claim 14; line 2 of claim 15; lines 1-2 of claim 16; lines 1-2 of claim 19; lines 2 and 3 of claim 21; lines 2 and 3 of claim 22; line 2 of claim 24; and line 2 of claim 25.
Claim 8 recites the limitation "the one or more exhaled air suction intakes" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  The term has been interpreted as --the exhaled air suction intake--.  The term also appears in lines 1-2 of claim 9; lines 1-2 of claim 14; line 3 of claim 18; line 2 of claim 20; lines 2-3 of claim 21; and lines 2-3 of claim 22.
Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: how or where the carbon dioxide reducing agent is used with the exhaled air collecting and cleaning system.
In regard to claim 33, the terms “health abnormality” and “additive drug or agent” are indefinite as one of ordinary skill in the art would not understand the metes and bounds of the terms such to avoid infringement.  Further, it is unclear what is meant by an “additive” drug or agent, as it appears that the word “addictive” was meant to be recited.  It is further noted that the scope of term “addictive” would also be unclear as many drugs or agents can be viewed to be “addictive” or “habit-forming.”  
Response to Arguments
Applicant’s arguments, filed 7 October 2022, with respect to Kwon has been fully considered and is persuasive.  The prior art rejection of the claims has been withdrawn.  
Allowable Subject Matter
Claims 1-3, 12, 17, 23 and 26-28 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach, suggest or render obvious the claimed limitation of “an exhaled air suction intake wherein at least a portion of an exhaled air suction intake is (a) located below and beneath at least a portion of the electronic display screen, and (b) substantially in alignment with a least a portion of the outer front surface of the electronic display screen” in combination with the other recited structural limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 4-9, 13-16, 18-22, 24-25 and 32-33 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774